Opinion by
Reeder, J.,
No certificate having been filed by the judge of the court below who heard this case as to the value of the property, the possession of which is involved in this proceeding, and as the judge -of the court below certifies that he cannot determine the amount of the estate the possession of which is in controversy and inasmuch as by the act of June 24, 1895, it must affirmatively appear from the record that the amount involved is not greater than 81,000 or a certificate to that effect must be filed by the judge whose action, order or decree is appealed from, in order •to give this court jurisdiction, and as it is not possible for us to determine from the record before us that the value of the property the possession of which is involved in this appeal is within the jurisdiction of this court, therefore now, February 20, 1896, this case is certified to the Supreme Court of the Commonwealth of Pennsylvania.